         Case 1:20-cv-00095-DAD-EPG Document 25 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ANDREW HARO and MARGARITA                             Case No. 1:20-CV-00095-NONE-EPG
     ANAYA,
12
                     Plaintiffs,                           ORDER RE: STIPULATED REQUEST FOR
13                                                         DISMISSAL OF ENTIRE ACTION WITH
             v.                                            PREJUDICE
14
     COUNTY OF STANISLAUS, et al.,
15                                                         (ECF No. 24)
                     Defendants.
16

17
          Plaintiffs Andrew Haro and Margarita Anaya and Defendant County of Stanislaus have
18
     filed a stipulation to dismiss the entire action with prejudice (ECF No. 24). In light of the
19
     stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A);
20
     Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the
21
     Court is respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      January 6, 2021                              /s/
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
